Citation Nr: 1034485	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for the effects of wrong medication as a 
result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran's tinea versicolor affects approximately 30 
percent of his entire body and 10 percent of his exposed body.

2.  Tinea versicolor is not shown to affect an area of more than 
40 percent of the entire body or more than 40 percent of exposed 
areas, nor did the condition require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past twelve-month period.

3.  The Veteran is shown to have been given the wrong medication 
by the VA medical center (VAMC) pharmacy in July 2006, due to 
which he temporarily fell ill.

4.  The competent evidence shows that due to taking the wrong 
medication the Veteran did not acquire a permanent residual 
disability as the result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of fault 
on the part of VA or due to an event or incident that was not 
reasonably foreseeable by a reasonable health care provider.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 
percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118 including Diagnostic Code 7816 (2009).

2.  The criteria for the award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability due to 
taking the wrong medication incident to VA treatment are not met.  
38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2006, prior to 
the date of the issuance of the appealed October 2006 rating 
decision.  The Board further notes that this letter also notified 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in August 
2005, September 2006, and August 2007.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Discussion

      i.  Increased Evaluation: Tinea Versicolor

The Veteran asserts that his service-connected tinea versicolor 
warrants a higher evaluation than the currently assigned 30 
percent.

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the Veteran's 
disability is also considered.  Consideration must be given to 
the ability of the Veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, are expected in all 
instances.  38 C.F.R. § 4.21 (2008).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However staged ratings for the period on appeal 
may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The October 2006 rating decision continued the 30 percent 
disability evaluation for the service-connected tinea versicolor.  

The Veteran's tinea versicolor has been rated by the RO under the 
provisions of Diagnostic Code 7816.  Under this regulatory 
provision a 10 percent evaluation is warranted when 5 to 20 
percent of the entire body is affected; or 5 to 20 percent of 
exposed areas are affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 12-
month period.  The next higher rating of 30 percent is warranted 
only when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The highest rating 
of 60 percent is warranted only when more than 40 percent of the 
entire body is affected; more than 40 percent of exposed areas 
are affected; or constant or near- constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7816 (2009). 

The Board notes that in order for the Veteran to receive an 
evaluation in excess of 30 percent, more than 40 percent of his 
body or 40 percent of the exposed areas would have to be 
affected.  A higher evaluation would also be warranted if the 
Veteran were prescribed a constant or near-constant systematic 
therapy during the past 12 month period.  

The Veteran was afforded VA examinations of his skin in August 
2005, September 2006, and August 2007.  

At the August 2005 examination his medical records and claims 
file were not available for review by the examiner.  The Veteran 
reported the history of his in-service development and post-
service treatment of his tinea versicolor.  Upon examination the 
Veteran had hypopigmented coalesced scaly macules on his chest, 
occipital scalp, neck, and upper arms.  The examiner gave a 
diagnosis of tinea versicolor onset in 1972, and stated that 
course of the condition was chronic and unremitting.  Treatment 
was noted to be a topical shampoo and multiple types of creams.  
The total body surface affected was 15 percent, with five percent 
of exposed body surface area affected.  

The September 2006 VA examination revealed that the Veteran's 
tinea versicolor was affecting his neck, scalp, face, chest, 
back, and shoulders.  The course of the condition was noted as 
being chronic since 1972.  Treatments were noted to include 
selenium lotion and ketoconazole shampoo twice daily.  Total body 
surface area affected was approximately 25 percent, with exposed 
body surface area affected being eight percent.  

Finally, at the August 2007 VA examination, the Veteran's skin 
had multiple hypopigmented patches on his posterior and anterior 
neck extending up to his cheek.  He also had hypopigmented scaly 
patches on his anterior chest and back.  The examiner stated that 
the rash on the Veteran's neck, chest, and back were consistent 
with tinea versicolor, and that it tended to run a very chronic 
and relapsing course.  Total body surface area affected was 30 
percent, with 10 percent of exposed body surface area affected.  

The Board finds that entitlement to an evaluation in excess of 30 
percent for tinea versicolor is not warranted.  In order to 
receive a 60 percent evaluation, the Veteran must have more than 
40 percent of his entire body affected; more than 40 percent of 
exposed areas affected; or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.  The Veteran's total body 
surface affected is 30 percent and exposed body surface area 
affected is 10 percent, and the Veteran has never been on 
corticosteroids or any other immunosuppressive drugs at any point 
in the history of the disability.  The criteria for a higher 
evaluation having not been met, the claim for an increased 
evaluation must be denied.  

In reaching this decision, the Board has considered whether or 
not a staged rating is appropriate for the period on appeal.  
Such a rating is not appropriate in this case.  There are no 
symptoms that would approximate the criteria for a higher 
evaluation.  There is no other medical evidence that would 
demonstrate a period of symptomatology that would merit an 
evaluation in excess of the 30 percent evaluation currently in 
effect.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration has been given to whether an extraschedular rating 
is warranted in this case.  It is concluded that there is no 
basis for assigning such a rating.  Nothing in the record 
suggests that the Veteran's tinea versicolor  produces such 
unusual symptoms as to render application of the regular 
schedular provisions impractical.  Hospitalization or significant 
employment impairment has not been shown.  As such, an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321.

	ii.  38 U.S.C.A. § 1151

The Veteran alleges that he became ill from taking a prescription 
mistakenly given to him by the VAMC pharmacy in July 2006 and has 
never fully recovered.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  38 U.S.C.A. § 1151 has been 
amended in the past decade, and the amended statute indicates 
that a showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault is necessary 
for entitlement to compensation for claims filed on or after 
October 1, 1997, as here.  

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
such care was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In 
addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

In July 2006, the Veteran was mistakenly given a prescription for 
terazosin for one milligram daily, which he took for 
approximately 15 days.  The Veteran testified to experiencing 
blurry vision and weakness.  He stated that he fell out of the 
bed and needed to be helped up by his wife.  He saw his primary 
care physician and was sent to the hospital where they 
recommended admission to the intensive care unit, which the 
Veteran declined.  At discharge, the Veteran was referred to a 
cardiologist, who sent the Veteran to the intensive care unit.  
The Veteran continued to complain of chest pain and was given 
multiple tests to determine the cause of this chest pain.  Test 
results revealed no disabilities or abnormalities.  

September and November 2006 private treatment records stated that 
after a full examination and review of the Veteran's symptoms, 
hospital treatment records, and test results, even though the 
Veteran stated he was still experiencing atypical chest 
discomfort, these symptoms were more likely related to possible 
diagnoses of continent coronary artery disease or angina pectoris 
than possible side effects from terazosin.  Also noted was that 
the Veteran had good left ventricle function with some diastolic 
dysfunction.  

At the August 2007 VA examination, the Veteran reported the 
additional symptoms of dizziness, sweating, and chest 
pain/tightness.  

The Board notes that the Veteran testified both at a decision 
review officer (DRO) hearing in July 2007, and before the 
undersigned Veteran's Law Judge at a December 2008 BVA Travel 
Board hearing.  The Veteran stated at both hearings that 
following taking the incorrect prescription he was admitted to 
the hospital and that he believed he had two slight heart 
attacks.  Furthermore, he reported that before taking the 
medication he did not have any heart problems; however, after 
taking the medication he has experienced continued chest pains, 
weakness, and fatigue.  He believes that these symptoms are 
directly caused by the incorrect medication.  The Board notes 
that medical records rule out the possibility that the Veteran 
had any heart attacks.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of compensation benefits under the provisions of 38 U.S.C.A. § 
1151.  Specifically, the evidence of record does not support the 
Veteran's contentions that he incurred an additional disability 
as a result of taking medication mistakenly given to him by the 
VAMC pharmacy in July 2006.  The Board has gone through all the 
medical records dated prior to the Veteran's taking of the wrong 
medication, and following his treatment for the symptoms related 
to taking the medication and cannot find any evidence of an 
additional disability.  The Veteran is arguing that he incurred 
an additional disability and that he should be compensated for 
continued symptomatology as a result of taking the incorrect 
medication.  However, none of the doctors who examined the 
Veteran made any statement, including by implication, that the 
Veteran had developed an additional disability or even had any 
symptoms that were unforeseeable.  

As the record is devoid of any competent clinical evidence 
reflecting that any additional disability was incurred, the Board 
concludes that a preponderance of the evidence is against 
awarding compensation under the provisions of 38 U.S.C.A. § 1151 
for an additional disability due to taking wrong medication.  The 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to an evaluation in excess of 30 percent for tinea 
versicolor is denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability due to taking wrong medication as a result of VA 
medical treatment are denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


